DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 7 recites “(Al)InGaAs material”.  One of ordinary skilled in the art realizes that the element in the parenthesis is optional, and thus any material containing InGaAs, with or without Al, would be interpreted to read on the claimed “(Al)InGaAs material”.
Claim 8 recites “(Al)InGaP material”.  One of ordinary skilled in the art realizes that the element in the parenthesis is optional, and thus any material containing InGaP, with or without Al, would be interpreted to read on the claimed “(Al)InGaP material”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a substrate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the substrate”. Claims 2-14 are also rejected as these claims depend from claim 1.
Claim 1 recites the limitation "a tunnel diode and a back side filed layer being formed between the subcells" in line 9, which renders the claim indefinite.  It is not clear whether the tunnel diode and back side field layer being from between (a) the first and second subcells, (b) second and third subcells, or (c) between adjacent subcells of the first, second and third subcells.  For the examination purpose, if the prior art teaches a tunnel diode layer between any two subcells, and a back side field layer between any two subcells, it will be interpreted to read on the claimed limitation.  Claims 2-14 are also rejected similarly as these claims depend from claim 1.
Claim 1 recites the limitation "the subcells" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear as to which subcells applicant are referring to. Claims 2-14 are also rejected similarly as these claims depend from claim 1.
Claim 1 recites “wherein a thickness of the emitter layer of the second and third layer being greater than a thickness of the base in the second subcell and/or in the third subcell” in lines 12-13, which renders the claim indefinite.  The limitation is open to interpretation that the thickness of the emitter layer of the second subcell being greater than a thickness of the base layer of the third subcell, or vice-versa, which is different than applicant’s invention.  Instant application requires the emitter layer of a subcell to have a thickness greater than a thickness of the associated base of that specific subcell, for example, second emitter layer to have greater thickness that second base layer, or third emitter layer to have greater thickness than the third base layer.  It is suggested to change the limitation to “a thickness of the emitter layer of the second subcell and/or the third subcell being greater than a thickness of the associated base layer in the second subcell and/or in the third subcell”. Claims 2-14 are also rejected similarly as these claims depend from claim 1.
Claim 1 recites the limitation "the second and third layer" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is referring to the second and third subcells, and thus appropriate correction is requested. Claims 2-14 are also rejected similarly as these claims depend from claim 1.
Claim 2 recites that “the back side field layer is designed as the base in the second subcell and/or in the third subcell” in lines 1-3, which renders the claim indefinite.  Claim 2 depends from claim 1 and requires both the base layer, as recited in claim 1, and the back side field layer.  However, since claim 2 does not contain all the features of claim 1, the dependency of the instant claim is vague and unclear.  For the examination purpose, if the prior art teaches at least one of base layer and back side field layer, it will be interpreted to read on the claimed limitation. 
Claim 4 recites the limitation "the thickness of … the base side field layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Instant claim or independent claim 1 has not previously recited a thickness for the back side filed layer.
Claim 5 recites the limitation "the thickness of the base side field layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Instant claim or independent claim 1 has not previously recited a thickness for the back side filed layer.
Claim 9 recites the limitation "the subcells" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hohn et al. (Development of Germanium-Based Wafer-Bonded Four-Junction Solar Cells) (cited in IDS dated 12/10/2021) in view of Dimroth et al. (US 2010/0193002 A1).
Regarding claim 1, Hohn discloses a stacked monolithic multijunction solar cell (rear-heterojunction type multijunction solar cell as shown in fig. 1; see table 1-d, and pages 1626-1629) comprising: 
a first subcell (Ge subcell, fig. 1 or 7) that has a p-n junction (formed at the dashed line, see fig. 1 or 7) with an emitter layer (Ge layer above the dashed line, fig. 1 or 7) and a base layer (Ge layer below the dashed line, fig. 1 or 7) (page 1626, right column, fourth paragraph), wherein a thickness of the emitter layer being less than a thickness of the base layer (see figure 1 or 7 which shows the base being thicker than the emitter, the dashed line separating the base and emitter), and wherein the first subcell (Ge subcell) comprising a substrate (base or bottom part under the dashed line) from the group IV (Ge) (fig. 1); 
a second subcell (GaInAs subcell, fig. 1) arranged on the first subcell (Ge subcell); 
a third sub-cell (GaInP subcell) arranged on the second sub-cell (GalnAs) (Fig. 1 and p. 1629, right column, lines 9-11, point 4: top cell being GalnP cell), wherein the second subcell (GaInAs) and third subcell (GaInP) each have an emitter layer and a base (implicit);
a tunnel diode is formed between the subcells (see page 1626, left column, line 22: "tunnel diodes"); and 
a back side field layer (AlGaInP back surface field layer of the GaInP top cell) being formed between the subcells (GaInP and GaInAs subcells) (fig. 1, and page 126, left column, lines 1-5) (rear-heterojunction design of the GaInP comprises the AlGaInP back side filed layer),
wherein the subcells (GaInP and GaInAs subcells) comprises III-V semiconductor materials (see fig. 1);
for the second sub-cell and/or for the third sub-cell the thickness of the emitter layer ( see p.1626, left column, lines 8-13: "thick n-type absorber", "rear-heterojunction", and Tab. I-d, i.e. for all III-V subcells) is greater than the thickness of the base (see p.1626, left column, lines 8-13: "thin p-type junction", "rear-heterojunction type design", and Table I-d, i.e. for all III-V subcells) respectively (Fig. 1 and p. 1629, right column, lines 9-11, point 4, table I-d, i.e. for all III-V sub-cells).
Although Hohn discloses the thickness of the emitter layer of Ge subcell is less than the thickness of the base layer of Ge subcell, it does not explicitly mention that the thickness of the emitter layer being less than a thickness of the base layer (see figure 1 or 7 which shows the base being thicker than the emitter, the dashed line separating the base and emitter) at least by a factor of five.
Dimroth discloses a stacked monolithic multijunction solar cell (see fig. 3) base of Ge subcell has a thickness of 130-170 micron ([0006]) and emitter of Ge subcell has a thickness of 100-500 nm or 0.1-0.5 micron.  Thus,  the thickness of the emitter layer being less than a thickness of the base layer at least by a factor of 260 (the lowest value would be when base thickness is lowest or 130 micron, and emitter thickness of highest or 0.5 micron, 130/0.5=260).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the base thickness and emitter thickness as taught by Dimroth to form the Ge subcell of Hohn such that the device can be used for application in space ([0006]).
Regarding claim 2, Hohn further discloses the back side field layer (AlGaInP back surface field layer of the GaInP top cell) (fig. 1, and page 1626, left column, lines 1-5) is designed as the base in the third subcell (GaInP subcell).  Note that instant claim depends from claim 1, which requires a base layer. Since Hohn both the base layer and back side field layer, it will be interpreted to read on the claimed limitation.
Regarding claim 3, Hohn further discloses the back surface field layer (AlGaInP back surface field layer of the GaInP top cell) comprises different material than the emitter layer (GaInP emitter or absorber) (AlGaInP being different than GaInP) (page 1626, left column, lines 1-9), and the back side field layer has a higher band gap than the emitter layer of the third subcell (GaInP) (implicitly) (also see page 1626, left column, which shows the emitter having lower doping concentration).
Regarding claim 4, Hohn further discloses that in the third subcell, the thickness of the emitter layer is greater than the thickness of the base layer (see page 1626, left column, lines 1-9).  However, Hohn does not explicitly discloses the thickness of the emitter being greater than the thickness of the base layer by a factor of five or by a factor of ten. It is noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of thicknesses of the base and emitter of GaInP rear-heterojunction type cell as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 5, Hohn further discloses that the band gap energy changes or is constant within the back side field layer (implicit). However, Hohn does not explicitly discloses the thickness of the back side field layer is in a range between 20 nm and 100 nm. It is noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of thickness of the back side field layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, Hohn further discloses that the emitter layer of the second subcell (GaInAs subcell) comprises InGaAs material (implicitly), and thus read on instant claimed (Al)InGaAs material.
Regarding claim 8, Hohn further discloses that the emitter layer (n-type thick absorber) of the third subcell (GaInP subcell) comprises InGaP material (page 1626, left column, lines 1-6), and thus read on instant claimed (Al)InGaP material.
Regarding claim 9, Hohn further discloses lattice constants are different between at least two subcells (Ge and GaInAs) (a metamorphic buffer layer is used between these cells, which implies that the cells have different lattice constants, see fig. 1).
Regarding claim 10, Hohn further discloses a metamorphic buffer layer is formed between the first subcell (Ge) and the second subcell (GaInAs) (see fig. 1).
Regarding claim 11, Hohn further discloses that a band gap energy (1.08 eV) of the second subcell (GaInAs) is greater than a band gap energy (0.67 eV) of the first subcell (Ge), and wherein a band gap energy (1.89 eV) of the third subcell (GaInP) is greater than the band gap energy (1.08 eV) of the second subcell (GaInAs) (see figure 1).
Regarding claim 12, Hohn further discloses that a fourth subcell (AlGaAs) is arranged between the second subcell (GaInAs) and the third subcell (GaInP) (see fig. 1).
Regarding claim 14, Hohn further discloses that the emitter (thick n-type absorber) has a lower doping than the base (thin p-type layer) in the third subcell (GaInP) (page 1626, left column, lines 1-9).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hohn in view of Dimroth as applied to claim 1 above, and further in view of Ebel et al. (US 2017/0170354 A1). 
Regarding claim 6, Hohn in view of Dimroth discloses the multijunction solar cell as discussed above. However, Hohn does not explicitly disclose a semiconductor mirror is formed between the first subcell and the second subcell.
Ebel discloses a multjunciton solar cell wherein a semiconductor mirror (HS1) is formed between a first subcell (SC1) and the second subcell (SC2).  One skilled in the solar or photovoltaic art realizes that a semiconductor mirror, which is also known as Bragg reflector or DBR, has inherent function of reflecting light back to the upper subcell to be absorbed. 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the semiconductor mirror of Ebel in between first and second subcells of Hohn such that light can be reflected back to be re-absorbed by second subcell.
Regarding claim 13, Hohn in view of Dimroth discloses the multijunction solar cell as discussed above. However, Hohn does not explicitly disclose a fifth subcell is arranged between the fourth subcell and the third subcell.
Ebel discloses a multijunciton solar cell wherein a fifth subcell (SC5) is arranged between the fourth subcell (SC4) and the third subcell (SC3) (see fig. 3a or 3b).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used a fifth subcell as taught by Ebel in the device of Hohn such that any light or radiation with an energy that is in between the third and fourth subcells can also be converted to electricity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0076388 A1 to King et al. discloses a multijunction solar cell wherein Ge subcell has a base with 175 micron thickness and emitter with 0.5 micron thickness (fig. 1). 
 Although King does not explicitly second or third subcells comprises an emitter thicker than its base, it would be obvious to modify one of the upper subcells to include rear-heterojuction design type as taught by Hohn such that emitter is thicker than the base.


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721